DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-8, 10-13, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilderbeek et al. (US 6662868).
Regarding claims 1, 7, and 13: Bilderbeek discloses a system and a method of installing a wellhead assembly comprising a wellhead having a pressure-containing body with an axial bore, that the pressure-containing body including a first hollow body 303, 330 and a second hollow body 301, 364, and that the first hollow body and the second hollow body are radially overlapping at a location along the axial bore (Fig. 9; col. 1, lines 24-29, col. 9, lines 45-57). Bilderbeek discloses a wellhead hanger 352 positioned within the axial bore at the location (Fig. 9; col. 9, lines 45-57). Bilderbeek discloses a clamp positioned along an exterior of the pressure-containing body and outward of radially overlapping portions of the first hollow body and the second hollow body at the location along the axial bore (Fig. 9; col. 9, line 49-col. 10, line 13). Bilderbeek discloses that the first hollow body is securely connected to the second hollow body through elastic deformation of one of the first or second hollow body from compressive force by the clamp (Fig. 9 col. 9, line 49-col. 10, line 13). Bilderbeek discloses that the wellhead hanger is securely gripped within the axial bore through elastic deformation of the other of the first or second hollow body from the compressive force by the clamp (Fig. 9; col. 9, line 49-col. 10, line 13). Bilderbeek discloses positioning a hollow wellhead housing body with respect to an additional hollow body such that an end of the hollow wellhead housing body is received by an end of the additional hollow body, tightening a clamp such that the clamp applies a radially inward force to securely connect the hollow wellhead housing body to the additional hollow body, positioning a wellhead hanger in the axial bore, and further tightening the clamp such that the clamp applies an increased radially inward force that elastically deforms the additional hollow body and causes the additional hollow body to securely grip the wellhead hanger (see above; Fig. 9; col. 1, lines 24-29, col. 9, lines 45-57, col. 9, line 49-col. 10, line 13).
Regarding claim 4: Bilderbeek discloses that the first hollow body includes a casing head 303, 330 and the second hollow body includes a landing mandrel 301, 364 (Fig. 9; col. 1, lines 24-29, col. 9, lines 45-57).
Regarding claim 5: Bilderbeek discloses that the radially overlapping portions of the first hollow body and the second hollow body include an end of the casing head disposed radially outward of an end of the landing mandrel (Fig. 9). 
Regarding claim 6: Bilderbeek discloses that the clamp is a dual-acting clamp (Fig. 9; col. 10, lines 25-27). 
Regarding claim 8: Bilderbeek discloses that the clamp encircles a lower end of the wellhead housing (Fig. 9). 
Regarding claim 10: Bilderbeek discloses that the clamp includes a compression ring positioned to apply a radially inward force to engage the first grip and the second grip (Fig. 9; col. 1, lines 24-29, col. 9, lines 45-57). 
Regarding claim 11: Bilderbeek discloses that the wellhead hanger includes a toothed exterior surface (Fig. 9 - at least a part of the hanger has a threaded (toothed) exterior surface). 
Regarding claim 12: Bilderbeek discloses that the wellhead hanger is a casing hanger (col. 9, lines 45-57). 
Regarding claim 15: Bilderbeek discloses that tightening the clamp such that the clamp applies the radially inward force to securely connect the hollow wellhead housing body to the additional hollow body includes tightening the clamp such that the radially inward force elastically deforms the hollow wellhead housing body and causes the hollow wellhead housing body to securely grip the additional hollow body (Fig. 9; col. 9, line 49-col. 10, line 13). 
Regarding claim 16: Bilderbeek discloses that tightening the clamp such that the clamp applies the radially inward force to securely connect the hollow wellhead housing body to the additional hollow body includes applying the radially inward force directly against an exterior of the additional hollow body (Fig. 9; col. 9, line 49-col. 10, line 13). 
Regarding claim 20: Bilderbeek discloses positioning the wellhead hanger in the axial bore includes running the wellhead hanger into the axial bore without landing the wellhead hanger on a shoulder in the axial bore (col. 4, lines 5-6;  49-col. 10, line 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilderbeek et al. (US 6662868), alone.
Bilderbeek discloses the invention substantially as claimed and as discussed above.
Regarding claim 2: Bilderbeek does not explicitly discuss an additional wellhead hanger positioned within the axial bore. However, Bilderbeek does discuss hangers in the plural and teaches that inner casings are each supported in the wellhead or in the next outer casing by casing or tubing hangers (col. 1, lines 7-22, col. 1, lines 24-28). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that Bilderbeek discloses an additional wellhead hanger positioned within the axial bore. As Bilderbeek teaches multiple hangers and casing heads, it would have been within routine skill to have understood that Bilderbeek can be applied to additional hangers in the axial bore. Such an understanding and such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 3: Bilderbeek discloses that the additional wellhead hanger is supported in the axial bore by the wellhead hanger that is securely gripped within the axial bore through elastic deformation of the other of the first or second hollow body from the compressive force by the clamp (col. 1, lines 7-28 - clamping multiple casings). 
Regarding claim 8: Bilderbeek discloses that the clamp is fastened to and suspended from the wellhead housing such that the clamp is positioned below the wellhead housing (Fig. 9; also see above - multiple heads/hangers). 
Regarding claim 14: Bilderbeek discloses that the additional hollow body is an additional hollow wellhead housing body or a casing (Fig. 9; also see above - multiple heads/hangers). 
Regarding claim 17: Bilderbeek discloses that positioning the wellhead hanger in the axial bore 1s performed after tightening the clamp such that the clamp applies the radially inward force to securely connect the hollow wellhead housing body to the additional hollow body (col. 1, lines 7-28 - clamping multiple casings). 
Regarding claim 18: Bilderbeek discloses landing an additional wellhead hanger such that the additional wellhead hanger is supported by the wellhead hanger that is securely gripped by the additional wellhead body (see above; col. 1, lines 7-22, col. 1, lines 24-28 - multiple heads/hangers). 
Regarding claim 19: Bilderbeek discloses installing the clamp on the additional hollow body before positioning the hollow wellhead housing body with respect to the additional hollow body such that the end of the hollow wellhead housing body is received by the end of the additional hollow body (see above; Fig. 9; col. 1, lines 7-28, col. 9, line 49-col. 10, line 13; multiple heads/hangers; clamping multiple casings). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/12/2022